DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/23/2022, with respect to claims 1-4 and 7-11 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, that Jain in view of Chang in view of Lee does not teach all the limitations of claim 1.  Specifically, Applicant contends that while Chang describes using switch matrix 1112 and butler matrix 1111 as a beam selector for phased antenna array(s) 1132, Chang makes no mention of controlling the switch and butler matrices to “selectively” communicatively couple any “selected one” of channels D1-D4 to phased antenna array(s).  Applicant argues that all of channels D1-D4 are to a selected antenna array at any given time which is not the same as “control the beam selector to selectively communicatively couple the second phased antenna array to a selected one of the plurality of channels.” (Applicant’s emphasis)  Examiner respectfully disagrees.
Chang teaches four receive ku/ka channels D1, D2, D3, and D4 1212, wherein the four channels are FDM multiplexed at 1215 into a single stream element signal 1101, which is sent to a switch matrix 1112 that is controlled by beam controller 1122 to select the appropriate inputs for the BM 1111. The four outputs of the BM 1111 are connected to the four antenna array elements 1132, respectively. (Chang ¶ 0112)  Furthermore, Chang teaches that signal A (i.e. the multiplexed channels D1-D4) connected to a first input of the BM 1111 yields four concurrent outputs of signal A with a first phase distribution, e.g. -90°, -135°, -180°, -225°, wherein the four concurrent outputs of signal A appears in the four output ports of the BM 1111 coupled to the phased antenna array. Alternatively, when the signal A is connected to a second input port, this may yield four concurrent outputs of signal A with a different phase distribution, e.g. 225°, 90°, -45°, -180°, that appears in the four output ports of the BM 1111. (Chang ¶ 0113)  Here, the signal A is selectively coupled to butler matrix, i.e., at a first, second, etc. input.  Based on a broadest reasonable interpretation of the limitation “control the beam selector to selectively communicatively couple the second phased antenna array to a selected one of the plurality of channels” it would be clear to a person of ordinary skill in the art that selectively coupling one of the channels does not preclude selectively coupling more than one of the channels.  In other words, Chang teaches the selective coupling of a single signal signal A, representing all four channels, to a phased antenna array based on a selected input to butler matrix 1111 from an output of switch matrix 1112.  Therefore, Applicant’s argument is not persuasive. 
Applicant further argues that Chang does not teach “a cache, ” let alone controlling the beam selector to selectively communicatively couple the second phased antenna array to a selected one of the plurality of channels or the cache as claimed.  Examiner respectfully disagrees.
 Here, the limitations above are written in the alternative, therefore, it is only necessary that one of the alternatives limitations be taught by the applied references.  In this instance Examiner has opted to provide prior art that teaches “controlling the beam selector to selectively communicatively couple the second phased antenna array to a selected one of the plurality of channels or the cache. (Examiner’s emphasis)  Therefore, Applicant’s argument is not persuasive.
Applicant has provided similar arguments that neither Jain nor Lee make up for the deficiencies of Wang, however, these arguments are similarly not persuasive based on the analysis relating to alternative claim language presented above.
Claims 11-16 were previously indicated as allowed.
Applicant’s arguments with respect to claims 17-20 have been fully considered and are persuasive.  The rejection of claims 17-20 has been withdrawn and the claims are indicated as allowable below. 
Claims 5 and 21 have been indicated as containing allowable subject matter below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 9,154,217 B1; cited in Applicant’s IDS of 11/13/2020; “Jain”).
Regarding claim 1, Jain teaches a satellite terminal configured to communicate wirelessly with a satellite constellation [Jain col. 3, ll. 40-46 (Fig. 1): Satellite 110 communicates over-the-air with SATCOM ODU 130], the satellite terminal comprising: 
a first phased antenna array and a second phased antenna array [Jain col. 8, ll. 40-41: SATCOM ODU 700 includes phased array antennas 710]; 
a second phased antenna array [Jain col. 8, ll. 40-41 (Fig. 7): SATCOM ODU 700 includes phased array antennas 710 and 720]; and
control circuitry communicatively coupled to the beam selector and the first and second phased antenna arrays, wherein the control circuitry is configured to steer the first and second phased antenna arrays [Jain col. 8, ll. 58-61: PAAs 710 and 720 enable adjustment of the direction (i.e. steering) of the transmit and receive beams, wherein the adjustability enables digital signal processor 607 to align the ODU antenna beams generated by PAAs 710, 720 with the signals to/from satellite 110].
However, Jain does not explicitly disclose a plurality of channels; a beam selector communicatively coupled between the plurality of channels and the second phased antenna array; and wherein the control circuitry is configured to control the beam selector to selectively communicatively couple the second phased antenna array to a selected one of the plurality of channels or the cache.
However, in a similar field of endeavor, Chang teaches a plurality of channels [Chang ¶ 0112, Fig. 8a: there are multiple (e.g. four) receive channels D1, D2, D3, and D4 1212 that receives four input signals from the foreground 130];
a beam selector communicatively coupled between the plurality of channels and the second phased antenna array [Chang ¶ 0112, Fig. 8a: element signal 1101 (i.e. multiplexed channels) is sent to a switch matrix 1112 that is controlled by beam controller 1122 to select the appropriate inputs for the BM 1111 (here, the switch matrix and BM act together to select a beam); Fig. 8a shows switch matrix 1122 and BM 1111 situated between channels 1212 and antenna arrays 1132]; and
wherein the control circuitry is configured to control the beam selector to selectively communicatively couple the second phased antenna array to a selected one of the plurality of channels or the cache [Chang ¶ 0112, Fig. 8a: element signal 1101 (i.e. multiplexed channels) is sent to a switch matrix 1112 that is controlled by beam controller 1122 to select the appropriate inputs for the BM 1111… four inputs of BM 1111 correspond to four separated beam positions, the four outputs of the BM 1111 are connected to the four antenna array elements 1132, respectively (i.e., channel is selected and sent to antenna array utilizing switch matrix 112/selector)].
It would have been obvious to a person having ordinary skill in the art, before the effective filing of the claimed invention, to combine the system that utilized beam selection for multiple antenna arrays as taught by Jain with the method of using a beam selector to select a channel for beamforming and transmission over a phased antenna array as taught by Chang.  The motivation to do so would be to improve transmissions over a phased antenna array by enhancing the ability to coherently combine the power of the communication signals, and improve the signal-to-noise ratio [Chang ¶ 0026].
However, Jain in view of Chang does not explicitly disclose a cache communicatively coupled to the beam selector, wherein the cache is separate from the plurality of channels.
However, in a similar field of endeavor, Lee teaches a cache communicatively coupled to the beam selector, wherein the cache is separate from the plurality of channels [Lee col. 4, ll. 53-60: a beamformer unit 120 (i.e. beam selector) that is configured to provide weights from a stored steering matrix to a data stream transmitted by an RF transmitter 140, wherein the beamformer unit 120 includes a steering matrix cache unit 125 (Fig. 1 shows cache 125 residing within beamformer unit 120 which is analogous to being separate from a channel)].
It would have been obvious to a person having ordinary skill in the art, before the effective filing of the claimed invention, to combine the system that utilized beam selection for multiple antenna arrays as taught by Jain with the beamformer unit containing a steering matrix cache for performing beamforming as taught by Lee.  The motivation to do so would be to improve packet reception through use of a steering matrix [Lee col. 1, ll. 45-61].
Regarding claim 2, Jian in view of Chang in view of Lee teaches the satellite terminal of claim 1, however, Jain does not explicitly disclose further comprising: a third phased antenna array communicatively coupled to the control circuitry, wherein the control circuitry is configured to steer the third phased antenna array.
However, Chang teaches further comprising: a third phased antenna array [Chang ¶ 109, Fig. 8a: RDA 1100 comprises multiple (e.g. four) antenna array elements 1132 that have a low-profile and near conformal design] communicatively coupled to the control circuitry, wherein the control circuitry is configured to steer the third phased antenna array [Chang ¶ 0112, Fig. 8a: four inputs of BM 1111 correspond to four separated beam positions, the four outputs of the BM 1111 are connected to the four antenna array elements 1132, respectively (i.e., channel is selected and sent to antenna array utilizing switch matrix 112/selector)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 3, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 1, wherein transmission occurs in the Ka-band [Jain col. 5, ll. 65-67: an output may be a Ka-band radio frequency signal at frequencies including 27.5 GHz to 31 GHz may be provided by transmitter 300].
However, Jain does not explicitly disclose transmission over a frequency band utilizing a beam selector cache.
However, Lee teaches transmission over a frequency band utilizing a beam selector cache [Lee col. 4, ll. 53-60: a beamformer unit 120 (i.e. beam selector) that is configured to provide weights from a stored steering matrix to a data stream transmitted by an RF transmitter 140, wherein the beamformer unit 120 includes a steering matrix cache unit 125].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 4, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 1, wherein the beam selector comprises a Ka-band channel beam selector [Jain col. 8, ll. 58-61: PAAs 710 and 720 enable adjustment of the direction of the transmit and receive beams (i.e. beam selection), wherein the adjustability enables digital signal processor 607 to align the ODU antenna beams generated by PAAs 710, 720 with the signals to/from satellite 110; col. 5, ll. 65-67: an output may be a Ka-band radio frequency signal at frequencies including 27.5 GHz to 31 GHz may be provided by transmitter 300].
Regarding claim 7, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 1, further comprising: a housing, wherein the first phased antenna array, the second phased antenna array [Jain col. 8, ll. 40-41 (Fig. 7): SATCOM ODU 700 includes phased array antennas 710 and 720], the beam selector, and the control circuitry [Jain col. 8, ll. 58-61: PAAs 710 and 720 enable adjustment of the direction of the transmit and receive beams (i.e. beam selection), wherein the adjustability enables digital signal processor 607 (i.e. beam selector/controller) to align the ODU antenna beams generated by PAAs 710, 720 (i.e. first/second antenna array)] are at least partially contained in the housing [Jain col. 9, ll. 14-26: One or more aspects or features of the subject matter described herein may be realized in digital electronic circuitry, integrated circuitry, specially designed ASICs (application specific integrated circuits), computer hardware, firmware, software, and/or combinations thereof (here, features implemented in integrated circuitry, ASIC, hardware, etc. would be considered in housing)].
However, Jain does not explicitly disclose the plurality of channels at least partially contained in the housing.
However, Chang teaches the plurality of channels at least partially contained in the housing [Chang ¶ 0112, Fig. 8a: there are multiple (e.g. four) receive channels D1, D2, D3, and D4 1212 that receives four input signals from the foreground 130; ¶ 0030: Equipment 200 comprises mostly electronic circuits and antennas, and the mechanical housing].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Jain in view of Chang does not explicitly disclose the cache at least partially contained in the housing.
However, Lee teaches the cache at least partially contained in the housing [Lee col. 4, ll. 53-60: cache 125; col. 10, ll. software controlled microprocessor, a discrete logic (e.g., ASIC), an analog circuit, a digital circuit (here, features implemented in integrated circuitry, ASIC, hardware, etc. would be considered in housing)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 8, Jain in view of Chang in view of Lee teaches the satellite terminal of claim 1, however, Jain does not explicitly disclose further comprising: a communications path; and 
However, Jain does not explicitly disclose a packet fabric that communicatively couples the beam selector and the plurality of channels to the communications path, wherein the packet fabric is configured to aggregate multiple service flows for the communications path.
However, Chang teaches a packet fabric that communicatively couples the beam selector and the plurality of channels to the communications path, wherein the packet fabric is configured to aggregate multiple service flows for the communications path [Chang ¶ 0111, Fig. 8a: RetRX 1210 frequency up-converts and the FDM 1215 (i.e. packet fabric) multiplexes the element signals to produce signals 1101 and delivers them to the RDA 1100 via a switch (e.g. 4-to-1) ST 1112 and a BM 1111 (i.e. beam selector); see also Fig. 8a shows a communication path represented by directional arrows in the circuit diagram (see, e.g., signal 1101) which could be interpreted as the transmission path through a circuit, an over the air interface between RDA and a receiving end, etc.].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Jain in view of Chang does not explicitly disclose a beam selector containing a cache.
However, Lee teaches a beam selector containing a cache [[Lee col. 4, ll. 53-60: beamformer unit 120 includes a steering matrix cache unit 125.
The motivation to combine these references is illustrated in the rejection of claim 1 above.

Allowable Subject Matter
Claims 9-10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 11, the limitations “a packet fabric, wherein the first channel, the second channel, and the cache are coupled in parallel between the beam selector and the packet fabric” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 11 is allowed.  Claims 12-16 depend from an allowed base claim, therefore, claims 12-16 are allowed.
With respect to claim 17, the limitations “a first phased antenna array configured to only receive signals, the signals being transmitted by the satellite constellation in a frequency” and “a beacon receiver that communicatively couples the beacon antenna to the packet fabric, wherein the beacon receiver is configured to receive beacon signals in the frequency band using the beacon antenna” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 17 is allowed.  Claims 18-20 depend from an allowed base claim, therefore, claims 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474